Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2139     Page 1 of 42



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                       CRIMINAL NO. 18-20128

 v.                                            Hon. STEPHEN J. MURPHY

 D-1 CHRISTIAN MAIRE,

              Defendant.
                                      /

                      Government’s Sentencing Memorandum

       This is an organized crime case. Christian Maire is the mastermind of this

 particularly egregious crime syndicate.      Maire and his fellow group members

 pretended to be teenage boys to gain the interest, trust, and cooperation of preteen

 and teenage girls. These men psychologically manipulated their victims to get them

 to engage in sexual activity on web camera on an unmonitored, chatroom-based

 website. They hunted girls. They lied to girls. They manipulated girls. They

 ganged up on girls. They sexually exploited girls. And they did so repeatedly, for

 years, victimizing more than 100 girls (only a fraction of whom have been positively

 identified). Maire led this well-organized, disciplined, and experienced group. This

 group did not invent the sexual exploitation of children, but they may have perfected

 it. Maire’s conduct as child exploiter, as leader, and as enabler of others warrants

 the only sentence sure to prevent him from hurting another child again: life in prison.

                                      Page 1 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2140    Page 2 of 42



                                 I
                STATEMENT OF FACTS: THE BORED GROUP

       Earlier this year, this Court sentenced several men for their participation in a

 child exploitation enterprise. (United States v. Eisley, et al., 17-20632). That prior

 group, like the group before the Court now, primarily used Website A to exploit its

 victims. This Court is thus familiar with Website A, which is an unmonitored,

 chatroom-based website that allows its users to communicate in real time through a

 chat function while as many as two users can appear live on web camera in a

 particular chatroom. Website A’s display included the live web camera activity, the

 chat dialogue box, and a user list. It looked like this:




 Any user could create a new chatroom by simply giving it a unique name.

 Importantly, Website A did not provide a centralized list of all of the active



                                       Page 2 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18         PageID.2141    Page 3 of 42



 chatrooms. That meant that Website A users needed to know the precise URL (or

 address) of the chatroom in order to enter it.

          The defendants in this case spent almost five full years on Website A creating

 dozens and dozens of individualized chatrooms for specific victims. For reasons

 unknown, they typically included the word “bored” in the title of their chatrooms

 (e.g.,    Website    A/justsobored,   /borednstuff,   /fuckingbored,   /boredascanbe,

 /boredasfuk, /soooobored, etc.). The group is therefore known as the “Bored

 Group.” Its history and strategy of exploitation follows.

    A. The Formation of the Bored Group

          The Bored Group started around 2012 and remained active through 2017. The

 men initially met on a moderated, fairly well-known social media platform called

 Stickam.      Stickam monitored its website for certain kinds of sexual activity.

 Frustrated by this monitoring, the men moved to another website with less oversight.

 That website rewarded its members with “points” every time they wrote a message

 to a female, went on web camera themselves to entice a female to engage in sexual

 activity, or played a pre-recorded video with this same objective (a concept known

 as “looping”). The Bored Group members excelled in this new format, earning

 enough points to be invited to the special “VIP” room of the website. But just like

 Stickam, this website monitored for, and disallowed, underage sexual activity.




                                        Page 3 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18         PageID.2142   Page 4 of 42



       Not satisfied with VIP status on an over-18 adult pornography website, the

 group migrated to Website A where no one policed their activity. As this Court

 knows, Website A was primarily devoted to the production of child pornography,

 with multiple groups of adult males using it to target 8-17 year-old children. With

 the group finally landing in an unmonitored format, its members were now free to

 act on their sexual interest in preteen and teenage girls.

    B. The Evolution of the Bored Group

       The Bored Group members wanted to do more than merely surf the various

 chatrooms on Website A to take advantage of other people’s exploitation of children.

 Rather, they wanted to create their own chatrooms, groom their own victims, and

 trick their own girls into making child pornography videos especially for the

 members of their enterprise. To do this, the men developed a strategy for identifying

 and recruiting victims, employed a variety of techniques to manipulate the children

 into engaging in sexual activity on web camera, and organized themselves on a

 dynamic website to keep one another up-to-date on group developments.

       1.   Hunting

       Most teenage and preteen girls would probably not strike up sexual

 conversations online with men in their 30s and 40s. Knowing this, the Bored Group

 infiltrated various social media websites by passing themselves off as teenagers.

 Using fake profiles and stolen pictures of teenage boys, the men tried to identify


                                       Page 4 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2143     Page 5 of 42



 potential victims for the group. The group scoured popular social media sites such

 as Gifyo, Periscope, YouNow, and MyLOL.com. MyLOL was the group’s primary

 hunting ground.       MyLOL is a website designed to facilitate teen dating, and

 describes itself as “the #1 teen dating site in the US, Australia, UK, and Canada.”

 Once identified, the group attempted to draw the targeted girl’s interest by

 commenting on an old image or video the girl posted so as to stand out from users

 who commented on newer images. If the girl responded to the comment left by the

 group member (who she thought was a teenage boy), an invitation to a Website A

 chatroom would soon follow. Given the tens of thousands of teenage and preteen

 girls frequenting social media websites, the enterprise’s recruiting efforts were

 wildly successful.

       The Bored Group memorialized this so-called “Hunt Strategy” in a tab on the

 group’s central hub of activity—which was known as the Sheet and is discussed in

 more detail later. The “Hunt Strategy” read as follows (note, a gif is an internet term

 for a short video):




                                      Page 5 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2144    Page 6 of 42



 See Exhibit B. Importantly, the group’s Hunt Strategy noted that commenting on a

 sexually suggestive image or video may alert the victim to the true interest of the

 group. Therefore, the group’s plan was to comment on more benign images or

 videos to mask the hunter’s real intent (i.e., “you look less of a perv by not

 participating in the flood of hornyness on the new gif”). Likewise, by using an older,

 non-sexual image or video the group hoped to avoid what it called “heroes.” Heroes

 are fellow social media users who alert girls to the sexually exploitive nature of the

 group, thereby thwarting their scheme.

       Hunters served as the essential first step to obtaining new victims. One

 Website A user described “hunting” this way:

       A hunter chooses a website called – you can call it hunting ground if
       you want . . . they choose a website. They go there . . . Low viewer
       counts are always ways to avoid competition with other groups. And it
       can also be used as a tool for enticement and coercion. Because if
       you’re broadcasting, you want people to talk and interact with. If
       they’re not there, well, that’s a tool. Come over here. There’s people
       over here ready to talk to you. And minor females, for the most part,
       want people to talk to and some sort of attention based on what I’ve
       seen . . . a hunter’s primary job was procuring targets and minor female
       victims for sexual exploitation and redirecting them to a specific
       location created by the hunter.

 United States v. Fuller et al., Crim No. 16-20239, Apr. 4, 2017 Tr. T., 402-

 03.




                                      Page 6 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18       PageID.2145     Page 7 of 42



       2. Enticing

       The Hunt Strategy (and Hunters) only took the group so far. Once the

 targeted victims arrived at one of the Bored Group’s chatrooms on Website A,

 the group still needed to convince her to undress and/or masturbate on camera.

 That is where the “talkers” of the group took over. “Talkers” attempt to make

 the girls feel comfortable in discussing a variety of subjects: school, family,

 sports, and, of course, sex. The talkers often spent considerable time building

 a rapport with, and engendering the trust of, the group’s victims. The hope,

 obviously, was that the girl would so enjoy the attention and compliments of

 the teenage boys she recently befriended that she would engage in sexual

 activity on web camera when asked to do so by the talkers.

       But typically the group needed to do more than just ask. So the group

 employed a variety of manipulative techniques to entice the victim to undress

 or masturbate on camera for the group.          The most frequent types of

 manipulation were:

    • Dares: challenging the minors to engage in certain behavior, evolving from

       innocuous behaviors, to removing clothing, to showing their naked bodies, to

       engaging in sex acts;

    • Polls: running a “poll” to subtly manipulate the victim into specific activity.

       These polls began as votes about which members believed the girl was pretty,

                                      Page 7 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2146    Page 8 of 42



       cute, or had nice eyes. Like the dares, the polls then graduated into votes

       about whether the victim should remove items of clothing, masturbate, or

       engage in other activity. See Exhibit I, Group Using Polls to Target Minor;

    • Competitions: using a “points” system, sometimes pitting one minor against

       another, when two potential victims were in a chatroom at the same time. The

       group would have two girls get on web camera in one chatroom and give them

       points for taking off certain items of clothing and engaging in sexual activity.

       The girls could go from “Level One” to “Level Two” if they obtained enough

       points, then to “Level Three,” and so on. An example of the group’s use of

       competitions is depicted below:




                                      Page 8 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2147     Page 9 of 42




    • Block Camera: If one group member had a particularly close relationship

       with a victim (known as the “handler” for that minor), that member claimed

       to the victim that he could prevent other people in the chatroom for seeing the

       victim on camera. As moderator of the chatroom, the lie went, the handler

       could block the victim’s camera function for other users. This reduced the

       inhibitions of the victim and increased the chances she would engage in sexual

       activity. When the handler told the other group members that he was blocking

       the camera, they pretended that the web camera function in the chatroom went

       out and that they couldn’t see the minor. See Govt. Ex. H-1 and H2, Group

       Uses Block Cams to Entice MV-2.

    • Loops: like other groups on Website A, the Bored Group took used loops to

       entice minors.    “Loopers” played previously recorded videos of minors

       actively chatting and performing sexual acts in a chatroom. The “looper”

       pretended to be the minor in the video and used the sexual activity displayed

       on camera to convince the targeted minor to engage in the same sex acts.

       According to one Website A user, the looper’s first task was to “convince[]

       the girl that the loop is real . . . and there are ways to do that. Most of the

       younger females are ignorant of how live people really act all the time . . . and

       that’s where the talkers come in. They keep constantly redirecting her thought

       process in certain ways in order for her to take the loop for granted. Most of

                                      Page 9 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2148    Page 10 of 42



        the younger females . . . they’re not as tech savvy as the more older ones.”

        United States v. Fuller et al., Crim No. 16-20239, Apr. 4, 2017 Tr. T., 402-

        03. Several members of the Bored Group used loops in this way.

  Regardless of the technique or techniques used, the Bored Group’s aim was always

  the same: break down the girl’s defenses so that she would eventually undress and/or

  masturbate on web camera.

        3. Organizing and Communicating

        Like any criminal enterprise, the Bored Group needed a central hub of

  information and communication so that group members knew about new victims,

  new chatrooms, or about what technique to use on a particular girl. They created

  this hub on the website Titan Pad. Titan Pad (which has since been discontinued)

  was an innocuous website that allowed multiple users to work collaboratively on a

  single document while discussing changes to the document via a chat function. Titan

  Pad’s formatting was similar to an Excel spreadsheet, with different tabs, charts, and

  tables. The Bored Group thus referred to their Titan Pad platform as “the Sheet.”

  The Sheet was private and password-protected, ensuring that the information it

  contained was available only to Bored Group members. Some of the tabs from the

  Sheet (recovered during computer forensic examinations in this case) are attached at

  Exhibit B.




                                      Page 10 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2149    Page 11 of 42



        The Bored Group used Titan Pad in two ways. First, the enterprise stored

  victim and chatroom information on the Sheet. One of the Sheet’s tabs kept track of

  the girls targeted by the group, including the victims’ names, links to their social

  media accounts, and names of the chatrooms on Website A used to exploit them.

  That list of rooms was broken down under descriptive headings, such as: “camping

  rooms” (where members remained logged into the room in the event the victim

  returned), “regular” rooms (for new victims or victims that appear at least once per

  week), “non-regular but active” rooms, “hero alerts” (online identities of individuals

  who would tell victims that the group was not made up of fellow teenagers), and

  “graveyard rooms” (rooms that were “inactive for weeks”). See Exhibit B.

        Second, the group used the Sheet’s chat function to communicate with one

  another about the enterprise’s activity. Obviously, within the group chat, these men

  in their 30s and 40s no longer needed to pretend to be teenage boys. Instead, the

  group had more frank, honest conversations about how best to manipulate the girls.

  Put another way, despite each man being two to four times the age of the victims in

  this case, and outnumbering the girls by a factor of about 10-to-1, the Bored Group

  talked about the girls behind their backs to maximize the likelihood of exploitation.

  In interviews with the FBI, the defendants described having the Sheet open on one

  internet screen and multiple chatrooms on Website A opened simultaneously on

  another screen. The men used the Sheet’s chat function to openly discuss whether


                                      Page 11 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18          PageID.2150    Page 12 of 42



  to institute a poll or a loop or to be more direct or harsh with a particular victim. If

  the group decided to implement the block camera technique, they coordinated that

  technique in the group chat on the Sheet. See Exhibit H. And whenever the group

  successfully exploited a victim, non-present members of the group used the chat

  function of the Sheet to coordinate how to obtain recordings of the girls from other

  members. Communicating is key to any criminal enterprise. The Bored Group is

  no different.

        When Titan Pad ceased operations in the spring of 2017, the group moved to

  a different website—known as Discord—to continue the group chat. The group’s

  leader, Christian Maire, deleted the content of the Sheet and created a new group

  chat on Discord. Soon after the group reorganized on Discord, Arthur Simpatico

  linked the group to an online news article about the arrest of an unrelated Website A

  user. This article named Website A and noted that authorities had access to the login

  data from Website A. Worried about their own potential arrests, several members

  of the Bored Group stopped coming to Website A and no longer appeared in the

  group chat. What the group did not know, however, was that the FBI’s investigation

  into the group had already been underway for months prior to that article.

     C. The Demise of the Bored Group

        In November 2015, the FBI Detroit arrested a local child pornography suspect

  as part of a nationwide operation. The investigation into this offender led to the


                                       Page 12 of 42
    Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18                   PageID.2151        Page 13 of 42



       discovery of Website A and the myriad of groups using Website A to sexually

       exploit preteen and teenage girls. The investigation that followed uncovered several

       child exploitation enterprises operating on Website A.

                Thus far, the FBI has successfully identified, located, arrested, and convicted

       four groups of men who used Website A to prey on children. Like the other groups

       before them, members of the Bored Group were identified through IP login

       information and reviews of the content of social media accounts. The Bored Group

       investigation also involved victim interviews, search warrant executions at group

       members’ homes, and the forensic review of electronic devices seized from the

       defendants.

                The following table provides a summary of the investigation as to each group

       member, including their role, activity, and recommended sentence:

                Role(s)         Activity                               Contact w/Victims                 Sent Rec:
Christian       Leader of the   •   Identified by every other group    •   Primary point-of-contact      Life
Maire,          group;              member as the group leader;            for most minor victims to
40 years old,   Handler;        •   Member from 2010 through May           the group
                Hunter;
(known as                           2018;                              •   Communicated with dozens
                Talker
James,                          •   Organized the group’s website,         of minors using fake social
Spacey,                             invited members, posted social         media profile for months
Spaceyjames,                        media of each targeted minor;          and even years
Spaceman)                       •   Found almost all the victims for   •   Knew MV-3 was suicidal
                                    the group from 2015 to 2018;           and knew others were
                                •   On Website A daily through May         depressed
                                    of 2018
                                •   Used VPN to avoid law
                                    enforcement detection



                                                  Page 13 of 42
    Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18                          PageID.2152        Page 14 of 42



                                   •   Distributed videos he
                                       recorded/produced of group
                                       victims
Arthur          Admin              •   Warned others about law               •   Knew MV-2’s location and       50 years
Simpatico,      privileges (one        enforcement investigation,                talked about taking her to a
47 years old,   of the leaders);       leading to destruction of evidence        hotel when he visited her
                Talker
(known as                          •   Member from 2012-SW                       hometown;
Deff,                                  execution in 2018                     •   Aggressive/violent: visited
Yab,                               •   Joined a second group in 2017             chatrooms
Fred)                              •   On Website A or Website B daily           “cryingandfuck,”
                                   •   Distributed videos he                     “cryingandwin,” and
                                       recorded/produced of group                “punishment”
                                       victims                               •   Encouraged MVs to
                                   •   Technologically sophisticated:            produce bestiality
                                       used encryption to avoid law              (“dogwin”) and an “anal
                                       enforcement detection                     sharpie show”
                                   •   Attempted to encrypt devices as
                                       law enforcement entered home
Odell Ortega,   Talker             •   Member from 2010 through the          •   Met up with MV-10 in           50 years
37 years old,                          spring of 2017;                           person by flying her out to
(known as                          •   On Website A or Website B                 Florida at or shortly after
Crazy,                                 daily;                                    she turned 18;
Crazyfish)                         •   Recorded everything every time        •   Purchased lingerie for MV-
                                       he was online – 1,278 hours of            21;
                                       CP, 439,773 files that are child      •   Paid MV-18 to produce
                                       exploitive or child pornography           child pornography
                                   •   Meticulously organized
                                       recordings with folders with each
                                       victim’s true name, location, age,
                                       etc. and collected this information
                                       about each of them


Jonathan        Talker;            •   One of the most “aggressive”          •   Had girls that the group       40 years
Rodriguez,      Hunter;                talkers;                                  identified as “his” [Jwalks
37 years old,   Handler            •   Went on true web cam to entice            girl; Jwalks friend];
(known as                              minors;                               •   Aggressive/violent tastes:
JWalks,                            •   Member from 2012 through SW               visited “cryingandfun”
Wes)                                   execution date Oct. 2017;                 chatroom, a chatroom


                                                      Page 14 of 42
    Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18                   PageID.2153         Page 15 of 42



                             •   Created fake social media profile        known to be associated
                                 to entice minors to engage in            with blackmailing minors,
                                 sexual activity (including MV-1          and a chatroom where MV-
                                 and MV-2)                                12 routinely cut herself
                                                                          while engaging in sexual
                                                                          activity on web cam
Brett Sinta,    Hunter;      •   Organized the “polls” the group      •   Carried on one-on-one       40 years
36 years old,   Moderator;       would give to minors to entice           relationships with certain
(known as       Talker           them to engage in sexual activity;       minors, including MV-5
Tex,                         •   Was the moderator of certain             and MV-6, enticing them to
Tex.Ass.2)                       chatrooms;                               send sexually explicit
                             •   Member from 2010 to May of               images and pretending to be
                                 2017 (when group was warned by           a teenage boy;
                                 Simpatico);                          •   MV-5 believed he was her
                             •   Drilled holes through hard drives        boyfriend and they carried
                                 at around the time Simpatico             on a relationship for a year.
                                 warned the group about law
                                 enforcement’s discovery of
                                 Website A
                             •   Created fake social media profile
                                 to entice minors to engage in
                                 sexual activity
Daniel          Talker       •   Member from 2012 through the         •   Targeted at least 11 victims    35 years
Walton,                          summer of 2017;                          one-on-one, enticing them
34 years old,                •   On Website A or Website B                to engage in sexual activity
(known as                        daily;                                   and sometimes engaging in
Smoke)                       •   Recorded everything every time           sexual activity himself on
                                 he was online – 241 hours of CP,         web cam with them to get
                                 15,951 files that are child              them to do so
                                 exploitive or child pornography;     •   Knew that these victims
                             •   Distributed the recordings he            were vulnerable (one had a
                                 made to other group members;             father who was molesting
                             •   Created fake social media profile        her and a sister who had
                                 to entice minors to engage in            been killed)
                                 sexual activity




                                               Page 15 of 42
    Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18                  PageID.2154        Page 16 of 42



Michal Figura,   Talker    •   Member from 2012 through at           Aggressive/violent tastes:      35 years
36 years old,                  least the month prior to the Oct.     visited chatrooms
(known as                      2017 SW;                              “blackmailcapper,”
Sid,                       •   On Website A or Website B             “cryingandfun,” and
Woot,                          multiple times a week – 6,122         “fuckmeharder”
Sammie,                        visits to just Website A during the
Freddie)                       time period covered by the logs;
                           •   Technologically sophisticated: IT
                               specialist taught other members
                               how to stream videos from You
                               Now and how to download videos
                               that the You Now moderators had
                               removed due to their illicit
                               content
Caleb Young,     Talker;   •   Member from 2012 through the          Visited chatroom                35 years
38 years old,    Hunter        spring of 2017;                       “cryingandfun”
(known as                  •   On Website A or Website B
JohnB)                         daily;
                           •   Created a fake social media
                               profile pretending to be a teenager
                               to entice minors;
                           •   Discarded a 2 TB hard drive right
                               around the same time period as
                               Simpatico warned the group (May
                               of 2017) about law enforcement’s
                               investigation




                                              Page 16 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18          PageID.2155    Page 17 of 42



                                   II
                     STATEMENT OF FACTS: THE VICTIMS

        As indicated above, the Bored Group left monitored websites for the specific

  purpose of targeting and sexually exploiting underage girls.               The group

  communicated the ages of its victims using a “minus” (-) sign in relation to 18 years

  of age. Thus, a 16 year-old girl was “-2”, 15 year-old girl “-3”, 14 year-old girl “-4”,

  etc. The group’s target age range was 13-17 years old. But the group victimized a

  girl as young as 10. Defendant Odell Ortega had a video of this now-identified girl

  saved on his computer. During the video, the 10 year-old girl masturbated while

  staring into the web camera and chatting on Website A.

        Beyond the vulnerability of being children surrounded by adult men in a

  chatroom on the internet, many of the group’s victims had particularized

  vulnerabilities. Not surprisingly, the Bored Group had a plan for such vulnerable

  victims. And that plan was not to leave them alone. If a girl was suicidal or revealed

  that she was cutting herself, the group engaged in what they called a “trust building

  session.” Trust building sessions involved no discussion of sexual activity, but

  rather more sensitive chats about life and the child’s worth. To be sure, there was

  no benevolence in these sessions. Instead, the group used trust building as an

  opportunity to further engender loyalty to the group so as to increase the chances

  that the girl would later engage in sexual activity on web camera. Examples of the

  group using “trust building” include the following:
                                       Page 17 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18         PageID.2156    Page 18 of 42




     • The group targeted an approximately 15-year-old girl (MV-44) who disclosed

        that she had previously been committed to a psychiatric ward, she was

        currently in therapy, and that she was cutting and burning herself (See Exhibit

        D-1, Trust Building Example);

     • The group targeted a then 15-year-old girl (MV-9) who told them she had an

        addiction to self-harm (See Exhibit D-2);

     • The group targeted MV-9 who started cutting herself while they were talking

        together, even showing the group her cuts (See Exhibit D-3);

     • The group targeted an approximately 15-year-old girl (MV-13) who they

        know has a mother who is a drug addict (See Exhibit E);

     • The group again targeted MV-13 who cried during the enticement (Exhibit F).

        Most of the Bored Group members reported that girls they targeted were

  cutting or suicidal. One said that about half of the girls cut themselves, another said

  girls “commonly” engaged in this behavior, and yet another confirmed these

  statements and recalled one particular victim cutting herself live on web camera.

  These same group members explained how this vulnerability created an opportunity

  for them to engage in the “trust building” described above so that they could more

  successfully entice these minors to undress or masturbate on camera for the group.




                                       Page 18 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18          PageID.2157    Page 19 of 42



        In all, the Bored Group victimized hundreds of girls. The FBI has identified

  only a few dozen of them so far. Some will never be identified and never obtain the

  help that they need. Others have been identified, interviewed, and provided heart

  wrenching victim impact statements to the court (see Exhibit A, Victim Impact

  Statements), or will appear at sentencing to address the Court. Each girl’s story tells

  the tale of manipulation and exploitation.        Each girl’s story tries to put the

  unimaginable abuse into words. Each girl’s story speaks not only for the author, but

  for the dozens of other girls who will not have the opportunity to address the Court.

        For example, this past year, MV-17, victimized at the age of 13 or 14 by the

  group, attempted suicide by trying to cut herself with glass. She also hit a brick wall,

  injuring her hand. She cut her arms for years, and this behavior has only subsided

  during the past few months with the help of intensive therapy. MV-17 plans to attend

  sentencing with the supervisor of the facility where she is staying.

        MV-12, who was one of the victims that cut herself live on web camera on

  Website A, is currently committed to a hospital and has struggled immensely. She

  was recently in a car accident that rendered her a paraplegic. She now has a

  court-appointed guardian.

        MV-10 suffers from post-traumatic stress disorder and has a service dog to

  assist her. See Exhibit A-10. MV-19, who was targeted on Website A starting at

  age 11, struggles with depression and has been seeing a therapist for over a year.


                                       Page 19 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18            PageID.2158   Page 20 of 42



  She also struggles with cutting. She has a permanent therapy dog for which the

  family must make monthly payments. MV-16, who was approximately 14 years old

  when the group targeted her, struggles with cutting as well and is in therapy. Her

  and her mom recently moved because of concerns for her safety in light of the

  conduct on Website A. MV-18, who was 16 when she was targeted, moved schools

  and residences. See Exhibit A-18. 1

          MV-1, who was 14 when first targeted, has been in extensive therapy. Her

  father explained that this incident has led to feelings of guilt and has impacted the

  whole family. MV-21, who is now 19, said that she remains terrified to leave her

  home. See Exhibit A-21. Other victims or their parents could write similar letters

  about the destructive results the Bored Group’s actions have had on their families.

  Some parents will attend the sentencing hearing, others can’t bear to. The victims

  all paid a cost for having the misfortune of crossing paths with the well-organized,

  determined, and sexually perverse group of men now before the Court.

          While every victim’s story is important, the letter from the mother of MV-2—

  the girl most frequently victimized by the group—deserves special consideration.

  MV-2 was an elite dancer who attended the finest ballet school in Canada. Her

  mother describes her as “a sensitive kid, she was precocious, intelligent, and an

  excellent student.” But as a teenager, MV-2 suffered from anxiety about performing


  1
      MV-16, MV-17, MV-18, and MV-21 all plan to attend sentencing.
                                         Page 20 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18       PageID.2159    Page 21 of 42



  well and felt isolated and lonely. She sought friendships online, including with the

  members of the Bored Group. As her mother put it, the results of those relationships

  were “worse than anything we could have imagined.” MV-2 was sexually exploited

  by the group for years. They manipulated and enticed her into creating more than

  60 videos or herself engaged in sexual activity. Behind her back, the group both

  praised her for doing what they said and mocked her for being so easy to coerce.

        Eventually, the FBI’s investigation led Canadian authorities to identify MV-2.

  MV-2’s mother noted that by the time the authorities arrived at their home, the

  family already felt the repercussions of MV-2’s exploitation:

        the depression and anxiety had already kicked in. She missed an entire
        year of academic school and had to come home from the elite ballet
        school she had finally made it into in order to deal with her mental
        health. It took months, medication, and sleep in order to deal with the
        self-loathing that was creeping into her subconscious. She couldn’t do
        her school work, lost touch with her friends, and her dance dreams died.
        She was completely derailed, and we had no idea why. This has taken
        years from her. Years. I know we were precariously close [] to losing
        her. This could have been a very different letter.

  See Exhibit A-2.




                                      Page 21 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18         PageID.2160    Page 22 of 42



                                 III
                 STATEMENT OF FACTS: MAIRE’S CONDUCT

        Christian Maire led the Bored Group. He was responsible for creating,

  editing, and updating the Sheet. Maire also recruited the overwhelming majority of

  the victims to Website A for the group. Not surprisingly, Maire actively participated

  in the group chat on Titan Pad and Discord, as well as serving as a talker to the

  victims of this case. Finally, Maire amassed a significant collection of child

  pornography. Each of these roles is addressed in more detail below.

     A. Maire as Leader

        Several of the Bored Group members have been interviewed by the FBI. They

  consistently, and universally, identified Christian Maire as the leader of the group.

  Maire created the Sheet on Titan Pad and, because it was password protected and

  private, each Bored Group member needed an invitation from Maire to join the

  Sheet. As explained in detail above, participation on the Sheet was instrumental in

  participating in this group. It is fair to say, therefore, that Maire facilitated every

  other Bored Group member’s sexual exploitation of children.

        Furthermore, during the years in which the group relied on the Sheet, it was

  Maire who updated the content. The Hunt Strategy, lists of active chatrooms,

  identities of victims, and collection of poll questions all came from Maire. When

  the Titan Pad platform ceased operations in 2017, other members of the Bored Group

  relied on Maire to delete the Sheet (and all of the evidence contained therein). The
                                       Page 22 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18     PageID.2161     Page 23 of 42



  following excerpt from the group’s Discord chat occurred on May 1-2, 2017, just

  days after the Discord chat began (the usernames have been replaced by the true

  names of the defendants):

        Maire:            hey guys
        Simpatico:        hola (edited)
        Maire:            camp http://[Website A]/weareawesome jic
        Simpatico:        anything before i pass out? [MV-3]? (laughing emoticon).
        Maire:            [Provided link to Periscope webpage].
        Rodriguez:        talking to cuties lets see
        Maire:            [MV-3] has been MIA for a long while, up until just the
                          other day. Apparently she got sick and was in the hospital.
        Rodriguez:        damn
        Maire:            Strong possibility she’s full of shit too tho. XD
        Simpatico:        lol
        Maire:            [Provided link to Periscope webpage].
        Maire:            [Provided link to Periscope webpage]. Banned. Damn.
        Simpatico:        ya, was gone by the time i clicked
        Maire:            What a shame. They were cute. [Provided link to
                          Periscope webpage].
        Maire:            [Provided link to Periscope webpage].
                          ***
        Simpatico:        i cleared [Website B webpage]; just in case
        Walton:           hey space, can you delete everything on [Website B
                          webpage]?
        Maire:            Done.
        Simpatico:        (heart emoticon)

  This exchange shows the group’s dependence on Maire to delete their information

  from the Sheet. Later in this same conversation, Defendant Arthur Simpatico wrote

  “RIP Sheet,” to which Defendant Jonathan Rodriguez replied “it happened?”

  Simpatico said, “spacey [Christian Maire] deleted the pad…” Rodriguez opined,




                                    Page 23 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18       PageID.2162     Page 24 of 42



  “smart.” Finally, with the death of the Sheet, it was Maire who started the group’s

  Discord chat to the keep the enterprise going.

        The above chat also showed Maire providing other group members with

  potential victims. Maire copied and pasted links to the social media profiles of

  several potential victims from the popular website Periscope. Towards the end of

  the conversation, after providing even more links, Maire wondered, “so now that we

  can see who all is on, and we have notifications, maybe people will start hunting

  again.”

        Maire also led the group during chats with some victims. MV-2, one of the

  girls most frequently victimized by the group, had a special relationship with Maire.

  For part of the time during her victimization by the group, MV-2 would only conduct

  sex acts on camera for Maire. But no matter, Maire would share those files with the

  group. Attached as Exhibit H are two chats among the group members about MV-2.

  MV-2 did not participate in these chats, but rather the chats reflect what the group

  said about her without her knowledge. Maire relayed messages from MV-2 to the

  group. He told them she “wants to try making an ice dildo,” adding “let’s get some

  clothes off of her.” Maire later initiated the block camera manipulation (see

  discussion of the “block cam” technique above). Maire organized the group as

  follows:

        Maire:              she wants block cam
        Maire:              ready>?
                                      Page 24 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2163   Page 25 of 42



        Rodriguez:         ok
        Maire:             she's soooo wet holy fuck
        Rodriguez:         damn
        Rodriguez:         let me know
        Maire:             ook BLOCK CAMS
        Maire:             keep talking dirty, if you want
        Rodriguez:         so wet damn
        Maire:             she loves taking instructions

        After MV-2 apparently engaged in sexual activity on web camera for the

  group, Maire told other group members, “She really wanted pillow talk afterward....

  I’m so sleep deprived tho I keep passing out.” In another discussion among the

  group about MV-2, Maire bragged, “She really loves to gag, I think it’s one of her

  favorite things now, ever since I was making her stay down and really choke on it.”

  See Exhibit H-2.

     B. Maire as Hunter

        The chat discussion cited above showed Maire providing links to the social

  media profiles of potential victims. Many other chats recovered from the electronic

  devices of Bored Group members likewise showed Maire hunting for the group. In

  interviews with the FBI, several Bored Group members identified Maire as the

  principal hunter for the group. Victims too recounted being recruited to Website A

  by Maire (who they knew as the teenage “james,” “spacey,” or “spaceyjames”).

        Maire’s own words—from a variety of sources—demonstrate his role as

  hunter. Most obviously, as part of his plea agreement Maire admitted to serving

  primarily as the group’s hunter.    (PSR ¶ 29).     A search warrant on Maire’s
                                     Page 25 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18                 PageID.2164      Page 26 of 42



  MyLOL.com account—in which he pretended to be a teenage boy—showed that he

  provided links to chatrooms on Website A to 29 different MyLOL users, including

  MV-1, MV-2, and MV-3. And as the creator and editor of the Sheet Maire wrote

  the so-called “Hunt Strategy” the group employed. Maire therefore not only hunted

  himself, but trained other hunters to target and recruit victims. See Exhibit B.

      C. Maire as Talker/Looper to Victims

         While most of the chat conversations between the Bored Group and its victims

  will never be recovered, a few group members saved some of the chats. This

  decision allows the Court to review how the group manipulated, exploited, and

  treated their victims.         Not surprisingly given his leadership role, Maire’s

  participation in the chats was extensive and disgusting. For example, Maire wrote

  to one victim, “seriously make me so hard baby.” He asked her to take off her panties

  to which the victim stated, “but im not shaved,” and Maire responded, “I love a little

  hair [heart emoji].” See Exhibit C. Similarly, attached as Exhibit G is a lengthy chat

  between the group and another victim. During this incredibly graphic2 and violent

  chat, Maire wrote the following to the victim:



  2
    These chats, along with some of the descriptions of the videos of child pornography the group
  produced, are extremely graphic. Without actually attaching the videos or images as exhibits,
  and in fairness to the victims, the Government provides these chats and descriptions in an
  attempt to accurately convey their contents. See United States v. Cunningham, 680 F.Supp.2d
  844, 847 (N.D. Ohio, 2010), affirmed 669 F.3d 723 (6th Cir. 2012) (criticizing the “sterilization”
  that takes place once child pornography enters the legal system and the “clinical” way in which
  images are frequently described).
                                            Page 26 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18       PageID.2165     Page 27 of 42




     • “this is insanely sexy”;

     • “I want to feel that cold skin against my cock while I slide it between your

        tits”;

     • “I want to bite your nipple and pul it with my teeth”;

     • “I wanna slide my cock down ur throat and make you gag a little”;

     • “bend over that chair and get ready for a spanking . . . I wanna spank you, then

        pull down those undies, spread”;

     • “those fine cheeks, and lick your pussy from behind.”

  The girl was 15 years old when the group targeted her.

        Maire’s focus on sexual activity involving children did not stop even when he

  knew about a victim’s vulnerabilities (beyond the obvious vulnerability of being a

  child). For example, attached as Exhibit D is a chat conversation between group

  members and an unidentified Minor Victim (MV). After the girl confided in the

  group that she was molested as a young child by a female family member, she

  explained the repercussions of the abuse for her life (“GM-1 through “GM-4” are

  substituted for the screennames of group members that have not yet been arrested):

        MV:                and now im forced to go to a psychologist and i got put
                           into a psych ward
        Simpatico:         is she [the offender] much older?
        Ortega:            still waiting for the punchline...
        MV:                and i had anorexia and bulimia and i cut and burn myself.
                           thats why i have lighters
        MV:                it made a lot of stupid shit happen

                                      Page 27 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18         PageID.2166    Page 28 of 42



        MV:                 like i take meds now
        MV:                 and i get checked for my weight
        GM-1:               the molestation?
        MV:                 because i still dont eat sometimes or i throw up a lot
        MV:                 and i go to a psych ward to see my therapist
        MV:                 i might be going back but idk
        GM-1:               believe me i think your hot and would fuck the shit out
                            of you
        MV:                 i honestly dont give a shit about it.
        GM-2:               so none of it was actually your fault? it al came out under
                            hypnosis? shit thats even worse that they dont believe
                            you
        MV:                  i know
        …
        MV:                 btw, that journal thing you all saw earlier that said be
                            happy is for therapy
        …
        [MV explains that she had never engaged in sexual activity with a male]

        Maire:              3
        Simpatico:          woah
        Maire:              I will fix.
        GM-3:               all virgin?
        GM-1:               OMG i just got hard again
        GM-4:               3
        GM-3:               like not even done a bj?
        MV:                 nope
        Simpatico:          handy?
        MV:                 nope
        GM-3:               i can help u practice
        GM-1:               now i really want to fuck u
        GM-3:               0
        Maire:              Get a banana.... we'll help you practice
                      ***
        Maire:              BANANA
        Maire:              1

  When this vulnerable girl poured her heart out to the group about a previous sexual

  abuse episode, and its effect on her life, Maire asked her to masturbate with a banana.
                                       Page 28 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2167    Page 29 of 42



  Over and over again these vulnerable girls turned to the group for advice or to

  confide difficulties in their lives. The group’s response inevitably steered the

  conversations back to what mattered most to the group: sex.

        Another particularly troubled victim, MV-2, confided in Maire about her

  anxiety and depression. Maire’s response was to tell the entire group about her

  concerns and highlight the benefits of this girl’s suffering for the group (the

  following exchange is attached at Exhibit H-2):

        Maire:       talking about dance class [Quotes MV-2 - "I always get really
                     bad anxiety attacks while im there, and i havent been able to
                     make any friends in my class so i dont have and that makes it
                     really hard"]

        Maire:       he was playing D&D the other day... she's like a nerd in a hot
                     girl's body XD

        Rodriguez: wtf lol

        Maire:       [Quotes MV-2: And thats why today was so shitty, i had an
                     anxiety attack in the morning but i still went to ballet and
                     pointe but it just got worse and i was almost crying during
                     pointe and i had to go home, i couldnt got to my last class.
                     Before i started talking to you i would be up this late balling my
                     eyes out]

        Maire:       She needs to start smoking pot... will fix that anxiety :P

        Rodriguez: lol yes

        Maire:       [Quotes MV-2: Thank you<3 it took so much work to get here
                     and i would feel like a failure if i dropped out now, but im
                     crying every morning there in the corner of the shower room
                     while all the girls in my class just walk by and dont give me a
                     second glance]
                                      Page 29 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18          PageID.2168    Page 30 of 42




        Rodriguez: tell her that they are all hater because she is probably better than
                    all of them

        Rodriguez: and of course hotter
        Maire:     yeah...
        Maire:     but if she quits, well have more time with her at home
        Maire:     so more bates
        Maire:      XD
        Maire:     jk I could never be that evil

  These chat logs provide just a small sample of the conversations Maire—a man in

  his late 30s—had with preteen and teenage girls. Maire was an ever-present force

  in Website A chatrooms for the group. No talker worked more girls than Maire.

     D. Maire as Collector and Distributor

        On October 23, 2017, the FBI executed a search warrant at Maire’s residence

  in Binghamton, New York.          The FBI seized Maire’s electronic devices and

  forensically reviewed them. Maire’s collection of child pornography was massive,

  containing more than 14 terabytes of data. The size of Maire’s collection made a

  full analysis in this case unrealistic. Instead, the FBI has evaluated just 31.5% of the

  data on Maire’s electronic devices.       Even that small percentage has revealed

  219 videos and 92 images of child pornography. The videos of child pornography

  spanned over 18 hours in length. By his own admission, moreover, Maire recorded

  at least 100 videos of child pornography. (PSR ¶ 28). The content of Maire’s

  collection was appalling.     Maire maintained more than two dozen images of



                                       Page 30 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18       PageID.2169     Page 31 of 42



  prepubescent girls, seven files of infants/toddlers, and one video depicting

  violence/S&M.

        Finally, Maire’s role as leader of the group included sharing the child

  pornography made by the group with other members. This happened principally in

  two ways. First, whenever a member of the group was not present when a child the

  group had been manipulating finally engaged in sexual activity on camera, other

  group members provided their absentee brethren with a copy of the recording. Maire

  did this frequently often by providing a link within one of the tabs on the Sheet.

  Second, Maire had several one-on-one relationships with the victims in this case.

  Many of those victims undressed or masturbated on camera for Maire when no other

  group member was present. Rather than keep this material for himself, Maire often

  streamed it in a Website A chatroom for other group members to enjoy, or posted

  links to the material on the Sheet. Here again, Maire facilitated other group members

  in their sexual exploitation of young girls.

                                      IV
                              PROCEDURAL HISTORY

        In February 2018, a federal grand jury returned a ten-count indictment against

  nine members of the Bored Group, including Maire. Each Defendant was charged

  as a member of a child exploitation enterprise (“CEE”), along with several other

  child exploitation related offenses. Maire was charged in each count. All nine have

  pleaded guilty to the CEE charge. (PSR ¶¶ 5-7).
                                       Page 31 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18          PageID.2170    Page 32 of 42



                                 V
                SENTENCING FACTORS, TITLE 18 U.S.C. § 3553

        Congress has provided, through 18 U.S.C. § 3553(a), the relevant objectives

  and factors to be considered by sentencing courts in imposing a “sentence sufficient,

  but not greater than necessary.”        Those objectives are: (1) the nature and

  circumstances of the offense, and the history and characteristics of the defendant;

  (2) the need for a sentence to reflect the basic aims of sentencing (including

  retribution, deterrence, incapacitation, and rehabilitation); (3) the kinds of sentences

  legally available; (4) the Sentencing Guidelines; (5) Sentencing Commission policy

  statements; (6) the need to avoid unwarranted sentencing disparities among

  defendants with similar records who have been found guilty of similar conduct; and

  (7) the need for restitution.

        The most relevant factors are evaluated below, beginning with number 4, the

  sentencing guidelines.

     A. The Advisory Guideline Range

        In United States v. Rita, 551 U.S. 338 (2007), the Supreme Court restated that

  the goals of the United States Sentencing Commission in formulating the Sentencing

  Guidelines are to carry out the objectives of 18 U.S.C. § 3553(a). Despite being

  advisory, rather than mandatory, the Guidelines remain an important factor in

  fashioning a just sentence. As the Supreme Court stated in Rita, “it is fair to assume



                                       Page 32 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18         PageID.2171    Page 33 of 42



  that the Guidelines, insofar as practicable, reflect a rough approximation of

  sentences that might achieve section 3553(a)’s objectives.” Id. at 345.

        In United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008), the Court in

  analyzing the holding in Rita, recognized that the guidelines represent the

  Sentencing Commission’s attempt to reconcile the factors under § 3553(a), that these

  factors seek to balance Congress’ competing interests in consistency, and that a

  confluence between the national views of the sentencing commission and the

  independent views of a sentencing judge results in a “double determination” which

  significantly increases the likelihood that a sentence is reasonable.

        In United States v. Gall, 128 S.Ct. 586, 601 (2007), the United States Supreme

  Court provided a template for sentencing proceedings in the district court. The Court

  held that a district court should begin sentencing proceedings by correctly

  calculating the applicable guidelines. Gall, 128 S.Ct. at 596.

        The Guidelines in this case are not in dispute. The parties agree that Maire is

  a criminal history category I with an offense level 43, resulting in a Guidelines range

  of life imprisonment. (PSR ¶ 97).

     B. Nature and Circumstances of the Offense

        The nature and circumstances of the offense warrant a sentence of life in

  prison for Maire. Maire led an international, multi-year child exploitation enterprise.

  Maire and his followers coordinated and executed a scheme of manipulation and


                                       Page 33 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18        PageID.2172    Page 34 of 42



  exploitation involving more than 100 preteen and teenage girls. The enterprise

  targeted children as young as 10 years old and used a variety of manipulative

  techniques—such as polling, block camera, and looping—in their attacks on these

  children.

        Simply being a member of this group warrants decades in prison. But Maire

  did more than participate, he led the way. Maire hunted girls on social media

  websites. Maire falsely portrayed himself to be a teenage boy to attract the attention

  of young girls on the teen dating website MyLOL.           Maire provided links to

  chatrooms on Website A to dozens of the girls he met on MyLOL. Maire even

  posted the Hunt Strategy on the Sheet for other members of the group to model. That

  strategy reveals the level of manipulation Maire went to in order to trick victims,

  including commenting on older posts by the girls so as to stand out from others, not

  responding to sexually suggestive pictures so as to hide the true intent of the

  comment, and avoiding heroes (i.e., people seeking to protect victims from online

  predators). See Exhibit B. This strategy obviously took time to develop and perfect.

        Maire’s leadership stake in the group went beyond hunting for victims. Maire

  wrote, edited, and maintained the group’s online hub of activity known as the Sheet.

  As master of the Sheet, moreover, other group members needed an invitation from

  Maire to gain access to the sheet. Put another way, no member of the Bored Group

  could successfully exploit girls within the group context without Maire. Maire thus


                                      Page 34 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18       PageID.2173    Page 35 of 42



  enabled other child predators. When Titan Pad ceased operations, the group turned

  to Maire to destroy the evidence contained on the Sheet. He did so. And then he

  started the new group chat on Discord.

        But Maire was no behind-the-scenes leader.        As a talker, Maire spoke

  graphically and frequently to the group’s victims. Maire used vulgar language when

  addressing these children. He described the conduct he wanted the girls to engage

  in on web camera and detailed the sexual acts he wished to commit on these children.

  See Exhibit C (“seriously make me so hard baby”); Exhibit G (“I want to feel that

  cold skin against my cock while I slide it between your tits”; “I want to bite your

  nipple and pull it with my teeth”; “I wanna slide my cock down ur throat and make

  you gag a little”); Exhibit H (Maire uses the “block cam technique” on MV-2).

        Maire also collected hundreds of videos of the sexual exploitation of the

  victims in this case, as well as prepubescent child pornography presumably obtained

  from the internet. No age was too young. No conduct too depraved. No victim too

  vulnerable for Maire.

        Finally, Maire shared a significant amount of child exploitation material in

  this case. Some girls—such as MV-2 (at least for a time) and MV-3—would only

  undress or masturbate on camera for Maire. They naïvely believed this handsome

  teenage boy was their boyfriend. But Maire was no boy. And he certainly was no




                                      Page 35 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18       PageID.2174    Page 36 of 42



  friend. Maire shared these images and videos with the people who matter most to

  him: the other members of the Bored Group.

        The nature and circumstances of the offense are stunning. Maire is the person

  most culpable for the group’s conduct. His sentence should reflect that fact.

     C. History and Characteristics of the Offender

        Maire’s history and characteristics provide no basis for a below-guidelines

  sentence. Maire’s childhood—unlike the childhoods of his victims—was “good”

  and “peaceful.”    (PSR ¶ 63).     Other kids bullied Maire due to his social

  awkwardness, but he ultimately assessed his childhood in positive terms.

  (PSR ¶¶ 65-66). Knowing what it means to be bullied, picked on, and targeted

  makes Maire’s formation and participation of the Bored Group even more shameful.

        Maire continues to have the support of his parents, family, and best friend.

  (PSR¶ 66). Maire tricked them all, it appears, as none of those interviewed could

  have imagined the crimes against children Maire committed every day as the leader

  of the Bored Group. (PSR ¶¶ 67, 69). Maire acknowledged to living a double life:

  his public persona and that of the leader of the criminal organization here.

  (PSR ¶ 69). This double life underscores the danger Maire poses to others.

        Maire is very well educated.      He has an undergraduate degree from a

  university in Canada, and a master’s degree from the University of Southampton (in

  England). (PSR ¶ 72). He has no serious physical health, mental health, or


                                      Page 36 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18         PageID.2175    Page 37 of 42



  substance abuse issues. (PSR ¶¶ 77-81). Maire has also lived in several countries

  around the world during his life. (PSR ¶¶ 64-65, 72). Maire could have applied his

  high intellect and worldly life experiences to something positive and meaningful.

  Instead, Maire chose a life dedicated to crimes against children.

        Maire had everything: a wife, children, higher education, a good job, family

  support, and a wealth of life experience. He chose to foster his sexual interest in

  children over all of these other interests. Maire’s history and characteristics support

  a sentence of life imprisonment.

     D. The Sentence Imposed Must Reflect the Seriousness of the Offense,
        Promote Respect for the Law, and Provide Just Punishment

        The purposes of sentencing reinforce that a life sentence is appropriate here.

  The offense of child exploitation enterprise is incredibly serious as it involves

  multiple defendants working together to sexually exploit multiple victims. Congress

  identified the seriousness of child exploitation enterprises when it set the minimum

  penalty at 20 years, which is the highest minimum punishment set forth in federal

  law for first-time, non-homicide offenses. See 18 U.S.C. § 2252A(g)(1).

        The seriousness of the Bored Group’s conduct, however, surpasses even the

  typical child exploitation enterprise. Maire’s group produced hundreds of child

  pornography videos of their more than 100 victims. Despite targeting preteen and

  teenage girls, every group member (except Defendant Daniel Walton) was in his 30s

  or 40s during the commission of these crimes. And Christian Maire—the well-
                                       Page 37 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18          PageID.2176    Page 38 of 42



  educated, worldly leader of the group—orchestrated it all. These girls unknowingly

  stepped into a lion’s den by simply posting pictures or short videos to regular teenage

  social media websites. As MV-2’s mother said about girls seeking friendships on

  the internet and meeting this well-organized gang of exploiters: “the result was

  worse than anything we could have ever imagined.” See Exhibit A.

        This group has normalized sexual behavior that is completely abnormal. They

  have robbed these young girls, some as young as ten-years old, of their innocence.

  They have taught them that they are only special and will only get attention and “fit

  in” with others their age if they are willing to let others exploit their bodies. For

  those that have been identified, hopefully their parents are able to help bring healing

  and restore them day by day. But, for those that are not identified, there is no telling

  what damage Maire’s group has done, and whether they will ever be able to live

  productive, healthy lives.

        To promote respect for the law, a sentence far above the mandatory minimum

  must be imposed. Adequate punishment here—which in this case is difficult to

  quantify—should be measured in terms of decades, not years, in prison for all of the

  group members. But for their leader, for their primary hunter, for their organizer,

  no sentence is too long.




                                       Page 38 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18           PageID.2177     Page 39 of 42



     E. Deterrence

        A significant prison sentence for Maire will send a general deterrence message

  to other, like-minded individuals. Because the Internet allows users to maintain

  anonymity, an offender need only have recording software and knowledge of an

  unmonitored website to do what this group did. Recording software is now available

  free on the internet with just the click of a button. Thus, deterrence in these types of

  cases is of incredible importance. Potential offenders who think about doing what

  this group did, which has left permanent scars on so many young girls, should know

  that, if they are caught, they will likely spend the rest of their lives in prison.

        Specific deterrence of Maire is likewise important. Maire proved himself to

  be the most dangerous of the Bored Group members. Very little was accomplished

  without Maire’s direction or participation. And Maire is a liar of epic proportions.

  Maire lied to the victims in this case, pretending to be a teenage boy as he lured them

  into a trap with his well-organized scheme. Every victim he met and recruited

  received false information that forever changed their lives. Maire also to his friends

  and family. Maire played the role of loving husband and father while spending much

  of his free time sexually exploiting some other father’s precious daughter. Maire’s

  family and friends deserved better. These lies speak not only to Maire’s character,

  but to the need to protect the public from someone capable of such destruction.




                                        Page 39 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18          PageID.2178     Page 40 of 42



     F. Avoiding Unwarranted Sentence Disparities

        The Court must impose a sentence that avoids unwarranted sentencing

  disparities among similarly situated defendants. For this case, the key word is

  “unwarranted.” Christian Maire has no equal. Maire hunted the most girls. Maire

  created the Sheet and the Discord chat. Maire organized and maintained data on the

  Sheet. Maire invited new members. Maire spoke aggressively and despicably to the

  group’s victims. Maire had special relationships with multiple victims. Maire

  shared child pornography with other group members. There is nothing unwarranted

  about a life sentence for Christian Maire. No defendant, even among this group of

  child exploiters, is similarly situated to him.

                                     VI
                           RESTITUTION STIPULATION

        The parties stipulated to a restitution amount of $5,000 per identified victim

  of the offense. The parties have prepared a restitution stipulation for the 24 identified

  victims in the Bored Group. The money shall be paid by the Defendant to the Clerk’s

  Office, who will then make payments to the parents of the victims or the victims (if

  they are 18 at the time of sentencing).




                                        Page 40 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18      PageID.2179   Page 41 of 42



                                      VII
                                  CONCLUSION

        The Government requests that the Court sentence Maire to life in prison.

                                       Respectfully submitted,

                                       Matthew Schneider
                                       United States Attorney

                                       s/Kevin M. Mulcahy
                                       Kevin M. Mulcahy
                                       April N. Russo
                                       Assistant United States Attorneys
                                       211 W. Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       Phone: (313) 226-9713
                                       E-Mail: Kevin.Mulcahy@usdoj.gov


  Dated: November 28, 2018




                                     Page 41 of 42
Case 2:18-cr-20128-SJM-DRG ECF No. 126 filed 11/28/18       PageID.2180    Page 42 of 42



                            Certificate of Service

        I hereby certify that on November 28, 2018, I electronically filed the

  Government’s Sentencing Memorandum for the United States. I also filed the

  Exhibits under seal with the Clerk of the Court of the Eastern District of Michigan.

  I sent the memorandum and attached exhibits via Fed-Ex to defense attorney Mark

  Kriger.

                                    Mark Kriger
                                Attorney for Defendant



                                         s/Kevin M. Mulcahy
                                         Kevin M. Mulcahy
                                         Assistant United States Attorney
                                         211 W. Fort Street, Suite 2001
                                         Detroit, MI 48226
                                         Phone: (313) 226-9713
                                         E-Mail: Kevin.Mulcahy@usdoj.gov




                                           42
